DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 15 and 17-31 are currently pending.
Claims 15, 26, and 30-31 are amended.
Claim 32 is newly added.
Claim 16 is cancelled.
Response to Arguments
Applicant’s arguments, see page 8, filed 08/30/2022, with respect to the specification objections have been fully considered and are persuasive. The title objections have been withdrawn per applicant’s amendment to the title.
Applicant’s arguments, see page 8, filed 08/30/2022, with respect to the 112 rejections have been fully considered and are persuasive. The 112 rejection have been withdrawn per applicant’s amendments to claims 16 and it’s dependent claims 20-25. However, applicant’s amendment of claim 15 to include the limitations of cancelled claim 16 necessitates a new 112 rejection. See 112 rejection below.
Applicant’s arguments, see page 8-9, filed 08/30/2022, with respect to the rejection(s) of claim(s) 15-31 under 102(a)(1) as being anticipated by Kaelberer et al have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Picco US20160122181.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 17-31are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15 and 20-25, 26, and 31-32, the claim recites “the at least one micromechanical spring element includes a plurality of micromechanical spring elements” or similar multiple/plurality  language in other claims, however it is unclear how one micromechanical spring element includes a plurality of micromechanical spring elements as only one micromechanical spring element has been claimed. The use of the term “at least one” does not define or claim that there are multiple of a component but rather only defines or claims that one component is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15 and 17-32 are rejected under 35 U.S.C. 103 as being unpatentable over Kaelberer et al US20150198493 (hereinafter “Kaelberer”) in view of Picco US20160122181.
Regarding claim 15, Kaelberer discloses a pressure sensor device (abstract) for a capacitive pressure sensor, comprising: a movable sensing membrane (diaphragm area-26); a stationary counterelectrode (fixed detection electrode-52); and a pressure chamber (cavern K) bounded by the sensing membrane and the counterelectrode of the pressure sensor device, the sensing membrane and the counterelectrode each running in a longitudinal direction of the pressure sensor device and a transverse direction of the pressure sensor device (See Fig 1a which shows the longitudinal and transverse direction configuration); wherein the sensing membrane is directly or indirectly spring-mounted in the pressure chamber relative to the counterelectrode by a spring element (spring device-45). (Paragraph 0041-0045)
However, Kaelberer fails to disclose the sensing membrane is directly or indirectly spring mounted in two- dimensional fashion by at least one micromechanical spring element and the at least one micromechanical spring element includes a plurality of micromechanical spring elements. Picco discloses the sensing membrane (sensitive element-5 is mounted on platform-30 which is connected to springs-26)  is directly or indirectly spring mounted in two- dimensional fashion by at least one micromechanical spring element and the at least one micromechanical spring element includes a plurality of micromechanical spring elements (springs-26). (Figs 8-11, Paragraphs 0021-0034)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Picco into Kaelberer for the purpose creating a more sensitive device and protecting the device from damage. The modification would allow for increasing the life of the device by using a resilient device and also increase detection accuracy by isolating the sensor.
Regarding claim 17, Kaelberer discloses the movable sensing membrane (diaphragm area-26) has an electrode (electrode-44) movable by the movable sensing membrane, and the electrode is directly or indirectly spring-mounted (device-45 in the pressure chamber (cavern K) by the at least one spring element (device-45), a further layer (area-38) that increases a stiffness of the electrode being provided between the sensing membrane and the electrode. (Fig 1a-1b, Paragraph 0041-0045)
However, Kaelberer fails to disclose the components are mounted directly or indirectly spring mounted in two-dimensional fashion. Picco discloses mounting components directly or indirectly spring mounted in two- dimensional fashion (See Fig 9-11) by at least one micromechanical spring element (spring-26). (Figs 8-11, Paragraphs 0021-0034)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Picco into Kaelberer for the purpose creating a more sensitive device and protecting the device from damage. The modification would allow for increasing the life of the device by using a resilient device and also increase detection accuracy by isolating the sensor.
Regarding claim 18, Kaelberer in view of Picco discloses the pressure sensor device according to claim 17.
Furthermore, Kaelberer discloses the further layer is a sacrificial layer (area-38). (Fig 1a-1b, Paragraph 0041-0045)
Regarding claim 19, Kaelberer discloses the electrode (electrode-44) and the at least one spring element (device-45) are constituted by a single layer of the pressure sensor device, the layer being an auxiliary layer. (Fig 1a-1b, Paragraph 0041-0045)
Regarding claim 20, Kaelberer discloses the pressure sensor device according to claim 17.
However Kaelberer fails to disclose the at least one spring element has a first element region with which it is mechanically directly or indirectly coupled to the counterelectrode; and/or the at least one spring element has at least one second element region with which it is mechanically directly or indirectly coupled to the sensing membrane or to the electrode; and/or the at least one spring element has at least one actual spring between the first element region and the second element region, or only at the first or second element region; and/or the at least one actual spring of the at least one spring element is mechanically directly or indirectly coupled to the sensing membrane or the electrode; and/or the at least one actual spring of the at least one spring element is mechanically directly or indirectly coupled to the counterelectrode. Picco discloses the at least one spring element (springs-26) has a first element region with which it is mechanically directly or indirectly coupled to the counterelectrode; and/or the at least one spring element has at least one second element region with which it is mechanically directly or indirectly coupled to the sensing membrane or to the electrode; and/or the at least one spring element has at least one actual spring between the first element region and the second element region, or only at the first or second element region; and/or the at least one actual spring of the at least one spring element is mechanically directly or indirectly coupled to the sensing membrane or the electrode; and/or the at least one actual spring of the at least one spring element is mechanically directly or indirectly coupled to the counterelectrode. (Figs 8-11, Paragraphs 0021-0034)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Picco into Kaelberer for the purpose creating a more sensitive device and protecting the device from damage. The modification would allow for increasing the life of the device by using a resilient device.
Regarding claim 21, Kaelberer in view of Picco discloses the pressure sensor device according to claim 17.
Furthermore, Kaelberer discloses the at least one spring element (device-45 connected to pin-38) is a mechanical spring and/or an elastic spring; or the at least one actual spring is a mechanical spring and/or an elastic spring; or the at least one spring element or the at least one actual spring has an integral hinge or a film hinge on at least one longitudinal end segment. (Fig 1a-1b, Paragraph 0041-0045)
Regarding claim 22, Kaelberer in view of Picco discloses the pressure sensor device according to claim 15.
Furthermore, Kaelberer discloses the at least one spring element (device-45) has at least one actual spring, and the at least one spring element or the at least one actual spring is: a spring that extends substantially in two or three dimensions; and/or a tension spring, and/or a bending spring, and/or a torsion spring; and/or a meander spring and/or a spring that can be unfolded in step-shaped fashion, and/or a profile spring. (Fig 1a-1b, Paragraph 0041-0049)
Regarding claim 23, Kaelberer in view of Picco discloses the pressure sensor device according to claim 17.
Furthermore, Kaelberer discloses the at least one spring element (device-45) is an angled spring element, the at least one second element region and/or the electrode being situated at an angle of approximately 135 degrees relative to the first element region. (Fig 1a-1b, Paragraph 0041-0049)
Regarding claim 24, Kaelberer in view of Picco discloses the pressure sensor device according to claim 17.
Furthermore, Kaelberer discloses the at least one spring element (device-45) is an angled spring element, the at least one second element region and/or the electrode being situated at an angle of approximately 90 degrees relative to the first element region. (Fig 1a-1b, Paragraph 0041-0049)
Regarding claim 25, Kaelberer in view of Picco discloses the pressure sensor device according to claim 17.
Furthermore, Kaelberer discloses the sensing membrane (area-26) is a comparatively soft or comparatively very soft sensing membrane; and/or the sensing membrane is a comparatively thin sensing membrane; and/or the sensing membrane and/or the electrode (electrode-44) is a spring core sensing membrane and/or a spring core electrode; and/or the pressure sensor device (abstract) is a reference pressure sensor device or a functional pressure sensor device. (Fig 1a-1b, Paragraph 0041-0049)
Regarding claim 26, Kaelberer discloses a method for producing a capacitive pressure sensor device (abstract), comprising: setting up at least one micromechanical spring element (device-45) directly or indirectly over a stationary counterelectrode (electrode-52) of a substrate (wafer-1) of a resulting pressure sensor device; setting up a movable sensing membrane (area-26) of the pressure sensor device in temporal sequence, directly or indirectly over the at least one micromechanical spring element. (Fig 1a-1b, Paragraph 0041-0049)
However, Kaelberer fails to disclose the at least one micromechanical spring element includes a plurality of micromechanical spring elements. Picco discloses the at least one micromechanical spring element (springs-26) includes a plurality of micromechanical spring elements (springs-26). (Figs 8-11, Paragraphs 0021-0034)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Picco into Kaelberer for the purpose creating a more sensitive device and protecting the device from damage. The modification would allow for increasing the life of the device by using a resilient device and also increase detection accuracy by isolating the sensor.
Regarding claim 27, Kaelberer in view of Picco discloses the pressure sensor device according to claim 26.
Furthermore, Kaelberer discloses during the setting up of the at least one spring element (device-45), a movable electrode (electrode-44) of the pressure sensor device is also set up, the movable electrode and the at least one spring element being fashioned monolithically or integrally with one another. (Fig 1a-1b, Paragraph 0041-0049)
Regarding claim 28, Kaelberer in view of Picco discloses the pressure sensor device according to claim 27.
Furthermore, Kaelberer discloses for the setting up of the at least one spring element (device-45) and the electrode (electrode-44), first an auxiliary layer is deposited, and in temporal sequence, the auxiliary layer is structured in such a way that the at least one spring element and the electrode are exposed therefrom. (Fig 1a-1b, Paragraph 0041-0049)
Regarding claim 29, Kaelberer in view of Picco discloses the pressure sensor device according to claim 26.
Furthermore, Kaelberer discloses the at least one spring element (device-45) is supported directly or indirectly on the substrate (Wafer-1) via an island exposed in a layer of the counterelectrode (electrode-52); and/or an open space is set up between the at least one spring element (device-45) and the sensing membrane (area-26). (Fig 1a-1b, Paragraph 0041-0049)
Regarding claim 30, Kaelberer discloses a capacitive pressure sensor (abstract), comprising: a pressure sensor device, including: a movable sensing membrane (area-26), a stationary counterelectrode (electrode-52), and a pressure chamber (cavern K) bounded by the sensing membrane and the counterelectrode of the pressure sensor device, the sensing membrane and the counterelectrode each running in a longitudinal direction of the pressure sensor device and a transverse direction of the pressure sensor device (see Fig 1a), wherein the sensing membrane is directly or indirectly spring-mounted in two-dimensional fashion in the pressure chamber relative to the counterelectrode by at least one micromechanical spring element (spring device-45). (Paragraph 0041-0045)
However, Kaelberer fails to disclose the at least one micromechanical spring element includes a plurality of micromechanical spring elements. Picco discloses the at least one micromechanical spring element (springs-26) includes a plurality of micromechanical spring elements (springs-26). (Figs 8-11, Paragraphs 0021-0034)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Picco into Kaelberer for the purpose creating a more sensitive device and protecting the device from damage. The modification would allow for increasing the life of the device by using a resilient device and also increase detection accuracy by isolating the sensor.
Regarding claim 31, Kaelberer discloses an entity (abstract), comprising: a capacitive pressure sensor, having: a pressure sensor device, the pressure sensor device including: a movable sensing membrane (area-26), a stationary counterelectrode (electrode-52), and a pressure chamber (cavern K) bounded by the sensing membrane and the counterelectrode of the pressure sensor device, the sensing membrane and the counterelectrode each running in a longitudinal direction of the pressure sensor device and a transverse direction of the pressure sensor device (See Fig 1A), wherein the sensing membrane is directly or indirectly spring-mounted in two-dimensional fashion in the pressure chamber relative to the counterelectrode by at least one micromechanical spring element (spring device-45). (Paragraph 0041-0045)
However, Kaelberer fails to disclose the at least one micromechanical spring element includes a plurality of micromechanical spring elements. Picco discloses the at least one micromechanical spring element (springs-26) includes a plurality of micromechanical spring elements (springs-26). (Figs 8-11, Paragraphs 0021-0034)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Picco into Kaelberer for the purpose creating a more sensitive device and protecting the device from damage. The modification would allow for increasing the life of the device by using a resilient device and also increase detection accuracy by isolating the sensor.
Regarding claim 32, Kaelberer discloses the pressure sensor device according to claim 15. 
However, Kaelberer fails to disclose the at least one micromechanical spring element is configured to act as a mechanical stop for the movable sensing membrane. Picco discloses the at least one micromechanical spring element (spring-26) is configured to act as a mechanical stop for the movable sensing membrane (Sensitive element-5) (Figs 8-11, Paragraphs 0021-0034).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Picco into Kaelberer for the purpose creating a more sensitive device and protecting the device from damage. The modification would allow for increasing the life of the device by using a resilient device and also increase detection accuracy by isolating the sensor.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NIGEL H PLUMB/Examiner, Art Unit 2855       


/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855